DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-4, 6-12, and 14-22 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/01/2022, with respect to the rejection(s) of claims 1-20, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al. (Hoofman – US 2011/0291806 A1) in view of Clothier (Clothier – US 2003/0006633 A1), Popescu (Popescu – US 2010/0000980 A1), and Lektomiller (Lektomiller – US 2019/0005368 A1).

As to claim 1, Hoofman discloses a smart package for heating consumable content, wherein the smart package comprises:
a container (Hoofman: Abstract and FIG. 1 the container 100) for a consumable content (Hoofman: [0007], [0020], [0027], [0033], and FIG. 1);
a wireless communication system radio (Hoofman: [0006], [0008], [0020]-[0022], [0033], and FIG. 1 the electronic circuitry 116: The sensor 118 and/or the signal processing circuitry may then also have an onboard timer for determining when to activate the sensor 118 for supplying the sensor signal and/or for determining when to transmit the RF signal to the receiver 122. In the latter case, the combination of the sensor 118 and the antenna 120 is configured and functions as an active RFID tag. Alternatively, the sensor 118 and/or the signal processing circuitry are powered via an RF signal transmitted by an external source (not shown) and being of the proper frequency and incident on the antenna 120. In this case, the combination of the sensor 118 and the antenna 120 is configured and functions as a passive RFID tag) affixed to the container (Hoofman: [0006], [0008], [0020]-[0022], [0033], and FIG. 1 the electronic circuitry 116), wherein the wireless communication system comprises:
an antenna (Hoofman: [0006], [0008], [0020]-[0022], [0025], [0029], [0031]-[0033], and FIG. 1-3 the antenna 120: The antenna 120 is positioned at or near the outer side 108 of the container wall 104. That is, the antenna 120 is positioned on the outer side 108 or within the container wall 104 between the outer side 108 and the electrically conductive layer 110); and 
a communication module (Hoofman: FIG. 1 the signal processing circuitry) coupled to the antenna (Hoofman: [0011], [0020]-[0025], [0028]-[0033], and FIG. 1-3: when the signal processing circuitry has determined that the threshold has been reached, the electronic circuitry periodically transmits via the antenna an RF signal to an external receiver and indicative of the threshold having been reached), wherein the communication module comprises at least one temperature sensor (Hoofman: [0010], [0020], [0023], and FIG. 1 the temperature sensor 118: if the sensor 118 comprises a temperature sensing device, the sensor 118 or the exposed part thereof may be covered by a protective film of a suitable material that is chemically inert with respect to the substance and that has a suitable thermal conductivity. Similarly, if the sensor 118 is configured for sensing a pressure, the exposed part of the sensor 118 may be covered by a protective film of a suitable material that is chemically inert with respect to the substance and that does not substantially interfere with sensing the pressure in the space 102. Accordingly, the temperature sensing device or the pressure sensing device on the one hand, and the substance on the other hand, interact only via the protective film. As another example, consider the sensor 118 comprising another device for sensing the presence or concentration of a chemical compound in the space 102 through a chemical reaction between the chemical compound and the materials of this other device) and at least one controller (Hoofman: FIG. 1 the signal processing circuitry).

Hoofman does not explicitly disclose
a substrate including one or more inductive receptors, the substrate comprising a void portion in which the wireless communication system is located, wherein the one or more inductive receptors are configured to transfer heat from an inductive heating element to the consumable content;
wherein the at least one temperature sensor and the substrate are each engaged with a surface of the container, and wherein the at least one temperature sensor is isolated from and not in direct contact with the substrate, whereby the at least one temperature sensor provides a temperature reading associated with a consumable content without interference from the one or more inductive receptors; and
a thermal harvesting feedback device coupled to the wireless communication system, wherein the thermal harvesting feedback device generates power from a thermal input associated with heat from an inductive heating element for supplying power to the wireless communication system.

However, it has been known in the art of transport container design to implement a substrate including one or more inductive receptors, the substrate comprising a void portion in which the wireless communication system is located, wherein the one or more inductive receptors are configured to transfer heat from an inductive heating element to the consumable content; wherein the at least one temperature sensor and the substrate are each engaged with a surface of the container, as suggested by Clothier, which disclose a substrate including one or more inductive receptors (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124), the substrate comprising a void portion in which the wireless communication system is located (Clothier: FIG. 10-16 the RFID tag 136), wherein the one or more inductive receptors are configured to transfer heat from an inductive heating element to the consumable content (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14); wherein the at least one temperature sensor and the substrate are each engaged with a surface of the container (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14).

Therefore, in view of teachings by Hoofman and Clothier, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the food package with integrated RFID tag and sensor of Hoofman to include a substrate including one or more inductive receptors, the substrate comprising a void portion in which the wireless communication system is located, wherein the one or more inductive receptors are configured to transfer heat from an inductive heating element to the consumable content; wherein the at least one temperature sensor and the substrate are each engaged with a surface of the container, as suggested by Clothier. The motivation for this is to maintain temperature of a container chamber within a given temperature parameter.

The combination of Hoofman and Clothier does not explicitly disclose wherein the at least one temperature sensor is isolated from and not in direct contact with the substrate, whereby the at least one temperature sensor provides a temperature reading associated with a consumable content without interference from the one or more inductive receptors.

However, it has been known in the art of heating material container to implement wherein the at least one temperature sensor and the substrate are each engaged with a surface of the container, wherein the at least one temperature sensor is isolated from and not in direct contact with the substrate, whereby the at least one temperature sensor provides a temperature reading associated with a consumable content without interference from the one or more inductive receptors, as suggested by Popescu, which discloses wherein the at least one temperature sensor and the substrate are each engaged with a surface of the container, wherein the at least one temperature sensor is isolated from and not in direct contact with the substrate, whereby the at least one temperature sensor provides a temperature reading associated with a consumable content without interference from the one or more inductive receptors (Popescu: Abstract, [0083]-[0088], and FIG. 18-20: The capsule assembly (182) mounted centrally in the top face of the disk body (191) contains an RFID tag or "chip" (186), linked temperature sensor (185), and antenna (187). The antenna in the capsule receives and transmits signal from a secondary coil (195) in the inductive heating unit. The RFID and sensor functions are powered passively with energy received from the unit. Contained in the inductive heating unit is an AC power supply with mains, a rectifier, an AC solid state inverter (198), the primary coil (194), a microcontroller (197) for controlling the coil, an RFID "reader" (196) linked to the secondary antenna (195), a user display and control interface, and accessory safety circuitry and wiring as are known in the art).
Therefore, in view of teachings by Hoofman, Clothier, and Popescu, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the food package with integrated RFID tag and sensor of Hoofman and Clothier to include wherein the at least one temperature sensor and the substrate are each engaged with a surface of the container, wherein the at least one temperature sensor is isolated from and not in direct contact with the substrate, whereby the at least one temperature sensor provides a temperature reading associated with a consumable content without interference from the one or more inductive receptors, as suggested by Popescu. The motivation for this is to monitor temperature of material within a container.

Further, the combination of Hoofman, Clothier, and Popescu does not explicitly disclose a thermal harvesting feedback device coupled to the wireless communication system, wherein the thermal harvesting feedback device generates power from a thermal input associated with heat from an inductive heating element for supplying power to the wireless communication system.

However, it has been known in the art of RFID devices to implement a thermal harvesting feedback device coupled to the wireless communication system, wherein the thermal harvesting feedback device generates power from a thermal input associated with heat from an inductive heating element for supplying power to the wireless communication system, as suggested by Lektomiller, which discloses a thermal harvesting feedback device (Lektomiller: [0073] and FIG. 3) coupled to the wireless communication system (Lektomiller: [0045]-[0048], FIG. 1, and FIG. 3 the energy harvesting RFID tag 100A: the energy harvesting RFID tag 100A according to the second embodiment broadly matches first embodiment, in that the RFID tag 100A comprises an antenna 190, an energy harvesting RFID circuit 110A, and a strain sensor 180A also known as a strain gauge), wherein the thermal harvesting feedback device generates power from a thermal input associated with heat from an inductive heating element for supplying power to the wireless communication system (Lektomiller: [0023], [0073] and FIG. 3 the charge storage 130: In other modifications of the described embodiments, energy harvesting may be accomplished by means other than RF energy harvesting, for example by means of thermal or vibration energy harvesting. For modified embodiments based on thermal energy harvesting, energy harvesting may be accomplished by means of a thermoelectric generator (TEG) module mounted over a heat gradient. For modified embodiments based on vibration energy harvesting, energy harvesting may be accomplished by means of a vibration energy harvesting module, e.g. containing piezoelectric components that generate a charge in response to vibrations. In these cases, the thermoelectric generator or vibration energy harvesting module can be incorporated into the embodiments disclosed herein, with harvested energy being input to the charge storage unit 130).
Therefore, in view of teachings by Hoofman, Clothier, Popescu, and Lektomiller, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the food package with integrated RFID tag and sensor of Hoofman, Clothier, and Popescu to include a thermal harvesting feedback device coupled to the wireless communication system, wherein the thermal harvesting feedback device generates power from a thermal input associated with heat from an inductive heating element for supplying power to the wireless communication system, as suggested by Lektomiller. The motivation for this is to obtain energy for operations of an RFID tag using thermal energy harvesting.

As to claim 7, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 1 further comprising the smart package of claim 1, further comprising an insulating layer, wherein the insulating layer is coupled to the inductive receptor and is configured to insulate the inductive receptor from the inductive heating element (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14 and Popescu: Abstract, [0083]-[0088], and FIG. 18-20: The capsule assembly (182) mounted centrally in the top face of the disk body (191) contains an RFID tag or "chip" (186), linked temperature sensor (185), and antenna (187). The antenna in the capsule receives and transmits signal from a secondary coil (195) in the inductive heating unit. The RFID and sensor functions are powered passively with energy received from the unit. Contained in the inductive heating unit is an AC power supply with mains, a rectifier, an AC solid state inverter (198), the primary coil (194), a microcontroller (197) for controlling the coil, an RFID "reader" (196) linked to the secondary antenna (195), a user display and control interface, and accessory safety circuitry and wiring as are known in the art).

As to claim 9, Hoofman, Clothier, Popescu, and Lektomiller discloses all the smart tag limitations as claimed that mirrors the smart package for heating consumable content limitations in claim 1; thus, claim 9 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a smart tag (Hoofman: [0006], [0008], [0020]-[0022], [0033], and FIG. 1 the electronic circuitry 116: The sensor 118 and/or the signal processing circuitry may then also have an onboard timer for determining when to activate the sensor 118 for supplying the sensor signal and/or for determining when to transmit the RF signal to the receiver 122. In the latter case, the combination of the sensor 118 and the antenna 120 is configured and functions as an active RFID tag. Alternatively, the sensor 118 and/or the signal processing circuitry are powered via an RF signal transmitted by an external source (not shown) and being of the proper frequency and incident on the antenna 120. In this case, the combination of the sensor 118 and the antenna 120 is configured and functions as a passive RFID tag) for heating a substance (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14), wherein the smart tag comprises: 
a wireless communication system (Hoofman: [0006], [0008], [0020]-[0022], [0033], and FIG. 1 the electronic circuitry 116: The sensor 118 and/or the signal processing circuitry may then also have an onboard timer for determining when to activate the sensor 118 for supplying the sensor signal and/or for determining when to transmit the RF signal to the receiver 122. In the latter case, the combination of the sensor 118 and the antenna 120 is configured and functions as an active RFID tag. Alternatively, the sensor 118 and/or the signal processing circuitry are powered via an RF signal transmitted by an external source (not shown) and being of the proper frequency and incident on the antenna 120. In this case, the combination of the sensor 118 and the antenna 120 is configured and functions as a passive RFID tag), wherein the wireless communication system comprises: 
an antenna coupled to a first substrate (Hoofman: [0006], [0008], [0020]-[0022], [0025], [0029], [0031]-[0033], and FIG. 1-3 the antenna 120: The antenna 120 is positioned at or near the outer side 108 of the container wall 104. That is, the antenna 120 is positioned on the outer side 108 or within the container wall 104 between the outer side 108 and the electrically conductive layer 110); and 
a communication module (Hoofman: FIG. 1 the signal processing circuitry) coupled to the antenna (Hoofman: [0011], [0020]-[0025], [0028]-[0033], and FIG. 1-3: when the signal processing circuitry has determined that the threshold has been reached, the electronic circuitry periodically transmits via the antenna an RF signal to an external receiver and indicative of the threshold having been reached), wherein the communication module comprises at least one temperature sensor (Hoofman: [0010], [0020], [0023], and FIG. 1 the temperature sensor 118: if the sensor 118 comprises a temperature sensing device, the sensor 118 or the exposed part thereof may be covered by a protective film of a suitable material that is chemically inert with respect to the substance and that has a suitable thermal conductivity. Similarly, if the sensor 118 is configured for sensing a pressure, the exposed part of the sensor 118 may be covered by a protective film of a suitable material that is chemically inert with respect to the substance and that does not substantially interfere with sensing the pressure in the space 102. Accordingly, the temperature sensing device or the pressure sensing device on the one hand, and the substance on the other hand, interact only via the protective film. As another example, consider the sensor 118 comprising another device for sensing the presence or concentration of a chemical compound in the space 102 through a chemical reaction between the chemical compound and the materials of this other device) and at least one controller (Hoofman: FIG. 1 the signal processing circuitry); and 
a second substrate coupled to the first substrate (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14), wherein the second substrate comprises: 
a void portion such that the antenna and the communication module do not contact the second substrate (Clothier: [0125]-[0135] and FIG. 10-16); and an inductive receptor, wherein the inductive receptor is configured to transfer heat from an inductive heating element (Hoofman: [0020], [0023]-[0024], [0027]-[0028], [0030], [0032], and FIG. 1-3 the space 102: The container 100 has a space 102 for containing a perishable substance (not shown), e.g., fruit juice, and a layered container wall 104 that determines the space 102 and Clothier: [0125]-[0135] and FIG. 10-16); and
a thermal harvesting feedback device (Lektomiller: [0073] and FIG. 3) coupled to the at least one controller (Lektomiller: FIG. 3 the RFID transponder chip 120), wherein the thermal harvesting feedback device harvests power from a thermal input, wherein the thermal harvesting feedback device powers the at least one controller with the harvested power (Lektomiller: [0023], [0073] and FIG. 3 the charge storage 130: In other modifications of the described embodiments, energy harvesting may be accomplished by means other than RF energy harvesting, for example by means of thermal or vibration energy harvesting. For modified embodiments based on thermal energy harvesting, energy harvesting may be accomplished by means of a thermoelectric generator (TEG) module mounted over a heat gradient. For modified embodiments based on vibration energy harvesting, energy harvesting may be accomplished by means of a vibration energy harvesting module, e.g. containing piezoelectric components that generate a charge in response to vibrations. In these cases, the thermoelectric generator or vibration energy harvesting module can be incorporated into the embodiments disclosed herein, with harvested energy being input to the charge storage unit 130),
wherein the at least one temperature sensor and the second substrate are configured for engagement with a surface of a container (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14), and wherein the at least one temperature sensor is disposed within the void portion of the second substrate and isolated from and not in direct contact with the second substrate, whereby the at least one temperature sensor provides a temperature reading associated with a consumable content without interference from the inductive receptor (Popescu: Abstract, [0083]-[0088], and FIG. 18-20: The capsule assembly (182) mounted centrally in the top face of the disk body (191) contains an RFID tag or "chip" (186), linked temperature sensor (185), and antenna (187). The antenna in the capsule receives and transmits signal from a secondary coil (195) in the inductive heating unit. The RFID and sensor functions are powered passively with energy received from the unit. Contained in the inductive heating unit is an AC power supply with mains, a rectifier, an AC solid state inverter (198), the primary coil (194), a microcontroller (197) for controlling the coil, an RFID "reader" (196) linked to the secondary antenna (195), a user display and control interface, and accessory safety circuitry and wiring as are known in the art).

As to claim 15, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 9 further comprising the smart tag of claim 9, further comprising an insulating layer, wherein the insulating layer is coupled to the inductive receptor and is configured to insulate the inductive receptor from the inductive heating element (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14 and Popescu: Abstract, [0083]-[0088], and FIG. 18-20: The capsule assembly (182) mounted centrally in the top face of the disk body (191) contains an RFID tag or "chip" (186), linked temperature sensor (185), and antenna (187). The antenna in the capsule receives and transmits signal from a secondary coil (195) in the inductive heating unit. The RFID and sensor functions are powered passively with energy received from the unit. Contained in the inductive heating unit is an AC power supply with mains, a rectifier, an AC solid state inverter (198), the primary coil (194), a microcontroller (197) for controlling the coil, an RFID "reader" (196) linked to the secondary antenna (195), a user display and control interface, and accessory safety circuitry and wiring as are known in the art).

As to claim 17, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 9 further comprising the smart tag of claim 9, further comprising a product packaging, wherein the product packaging is coupled to the first substrate on a first surface of the first substrate, and wherein the antenna is coupled to the first substrate on a second surface of the first substrate such that the first substrate is in between the antenna and the product packaging (Hoofman: [0020], [0023]-[0024], [0027]-[0028], [0030], [0032], and FIG. 1-3 the space 102: The container 100 has a space 102 for containing a perishable substance (not shown), e.g., fruit juice, and a layered container wall 104 that determines the space 102, Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14 and Popescu: Abstract, [0083]-[0088], and FIG. 18-20: The capsule assembly (182) mounted centrally in the top face of the disk body (191) contains an RFID tag or "chip" (186), linked temperature sensor (185), and antenna (187). The antenna in the capsule receives and transmits signal from a secondary coil (195) in the inductive heating unit. The RFID and sensor functions are powered passively with energy received from the unit. Contained in the inductive heating unit is an AC power supply with mains, a rectifier, an AC solid state inverter (198), the primary coil (194), a microcontroller (197) for controlling the coil, an RFID "reader" (196) linked to the secondary antenna (195), a user display and control interface, and accessory safety circuitry and wiring as are known in the art).

As to claim 18, Hoofman, Clothier, Popescu, and Lektomiller discloses all the smart tag limitations as claimed that mirrors the smart package for heating consumable content limitations in claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method comprising: 
coupling an antenna to a first substrate (Hoofman: [0006], [0008], [0020]-[0022], [0033], and FIG. 1 the electronic circuitry 116: The sensor 118 and/or the signal processing circuitry may then also have an onboard timer for determining when to activate the sensor 118 for supplying the sensor signal and/or for determining when to transmit the RF signal to the receiver 122. In the latter case, the combination of the sensor 118 and the antenna 120 is configured and functions as an active RFID tag. Alternatively, the sensor 118 and/or the signal processing circuitry are powered via an RF signal transmitted by an external source (not shown) and being of the proper frequency and incident on the antenna 120. In this case, the combination of the sensor 118 and the antenna 120 is configured and functions as a passive RFID tag and Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14); 
coupling a communication module (Hoofman: FIG. 1 the signal processing circuitry) to the antenna (Hoofman: [0011], [0020]-[0025], [0028]-[0033], and FIG. 1-3: when the signal processing circuitry has determined that the threshold has been reached, the electronic circuitry periodically transmits via the antenna an RF signal to an external receiver and indicative of the threshold having been reached), wherein the communication module comprises at least one temperature sensor (Hoofman: [0010], [0020], [0023], and FIG. 1 the temperature sensor 118: if the sensor 118 comprises a temperature sensing device, the sensor 118 or the exposed part thereof may be covered by a protective film of a suitable material that is chemically inert with respect to the substance and that has a suitable thermal conductivity. Similarly, if the sensor 118 is configured for sensing a pressure, the exposed part of the sensor 118 may be covered by a protective film of a suitable material that is chemically inert with respect to the substance and that does not substantially interfere with sensing the pressure in the space 102. Accordingly, the temperature sensing device or the pressure sensing device on the one hand, and the substance on the other hand, interact only via the protective film. As another example, consider the sensor 118 comprising another device for sensing the presence or concentration of a chemical compound in the space 102 through a chemical reaction between the chemical compound and the materials of this other device) and at least one controller (Hoofman: FIG. 1 the signal processing circuitry); 
coupling a thermal harvesting feedback device to the at least one controller (Lektomiller: [0045]-[0048], [0073], FIG. 1, and FIG. 3); 
generating, with the thermal harvesting feedback device, a power from a thermal input; powering the at least one controller using the generated power (Lektomiller: [0023], [0073] and FIG. 3 the charge storage 130: In other modifications of the described embodiments, energy harvesting may be accomplished by means other than RF energy harvesting, for example by means of thermal or vibration energy harvesting. For modified embodiments based on thermal energy harvesting, energy harvesting may be accomplished by means of a thermoelectric generator (TEG) module mounted over a heat gradient. For modified embodiments based on vibration energy harvesting, energy harvesting may be accomplished by means of a vibration energy harvesting module, e.g. containing piezoelectric components that generate a charge in response to vibrations. In these cases, the thermoelectric generator or vibration energy harvesting module can be incorporated into the embodiments disclosed herein, with harvested energy being input to the charge storage unit 130); 
coupling a second substrate to the first substrate (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14), wherein the second substrate comprises: 
a void portion such that the antenna and the communication module do not contact the second substrate (Clothier: [0125]-[0135] and FIG. 10-16); and 
an inductive receptor, wherein the inductive receptor is configured to transfer heat from an inductive heating element (Hoofman: [0020], [0023]-[0024], [0027]-[0028], [0030], [0032], and FIG. 1-3 the space 102: The container 100 has a space 102 for containing a perishable substance (not shown), e.g., fruit juice, and a layered container wall 104 that determines the space 102 and Clothier: [0125]-[0135] and FIG. 10-16);
wherein coupling the second substrate to the first substrate includes: 
configuring the at least one temperature sensor and the second substrate for engagement with a surface of a container (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14); and 
disposing the at least one temperature sensor within the void portion of the second substrate such that it is isolated from and not in direct contact with the second substrate; and providing, with the at least one temperature sensor, a temperature reading associated with a consumable content without interference from the inductive receptor (Popescu: Abstract, [0083]-[0088], and FIG. 18-20: The capsule assembly (182) mounted centrally in the top face of the disk body (191) contains an RFID tag or "chip" (186), linked temperature sensor (185), and antenna (187). The antenna in the capsule receives and transmits signal from a secondary coil (195) in the inductive heating unit. The RFID and sensor functions are powered passively with energy received from the unit. Contained in the inductive heating unit is an AC power supply with mains, a rectifier, an AC solid state inverter (198), the primary coil (194), a microcontroller (197) for controlling the coil, an RFID "reader" (196) linked to the secondary antenna (195), a user display and control interface, and accessory safety circuitry and wiring as are known in the art).

As to claim 19, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 18 further comprising the method of claim 18, further comprising: coupling a third substrate to the second substrate, wherein the third substrate comprises an insulating layer configured to insulate the inductive receptor from the inductive heating element (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: The delivery bag 114 is preferably formed of flexible, lightweight, insulative material and includes a base 154 having an internal chamber or compartment 156 for receiving the food container 112. The bag 114 also preferably includes a second compartment 158 for receiving food items that are not to be warmed during delivery, such as soft drinks).

As to claim 20, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 18 further comprising the method of claim 18, further comprising: 
coupling a wireless communication system to a product packaging material (Hoofman: [0007], [0020], [0027], [0033], and FIG. 1: The invention can similarly be applied to other types of containers that are entirely made of an electrically conductive material, e.g., a stainless steel beer barrel (also referred to as cask or keg) or an aluminum drum, for containing a perishable substance, e.g., foodstuff or beverage and Clothier: [0125]-[0135] and FIG. 10-16 the food container 124), wherein the wireless communication system comprises:
the antenna (Hoofman: [0011], [0020]-[0025], [0028]-[0033], and FIG. 1-3: when the signal processing circuitry has determined that the threshold has been reached, the electronic circuitry periodically transmits via the antenna an RF signal to an external receiver and indicative of the threshold having been reached, Clothier: [0125]-[0135] and FIG. 10-16 the food container 124, and Lektomiller: [0045]-[0048], [0073], FIG. 1, and FIG. 3); the communication module; and the inductive receptor (Hoofman: [0020], [0023]-[0024], [0027]-[0028], [0030], [0032], and FIG. 1-3 the space 102: The container 100 has a space 102 for containing a perishable substance (not shown), e.g., fruit juice, and a layered container wall 104 that determines the space 102, Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14 and Popescu: Abstract, [0083]-[0088], and FIG. 18-20: The capsule assembly (182) mounted centrally in the top face of the disk body (191) contains an RFID tag or "chip" (186), linked temperature sensor (185), and antenna (187). The antenna in the capsule receives and transmits signal from a secondary coil (195) in the inductive heating unit. The RFID and sensor functions are powered passively with energy received from the unit. Contained in the inductive heating unit is an AC power supply with mains, a rectifier, an AC solid state inverter (198), the primary coil (194), a microcontroller (197) for controlling the coil, an RFID "reader" (196) linked to the secondary antenna (195), a user display and control interface, and accessory safety circuitry and wiring as are known in the art).

As to claim 21, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 1 further comprising the smart package of claim 1, the thermal harvesting feedback device including: a power harvesting module coupled to the thermal input, wherein the thermal harvesting feedback device includes the wireless communication system, and wherein the thermal input is a thermoelectric gradient input (Lektomiller: [0023], [0073] and FIG. 3 the charge storage 130: In other modifications of the described embodiments, energy harvesting may be accomplished by means other than RF energy harvesting, for example by means of thermal or vibration energy harvesting. For modified embodiments based on thermal energy harvesting, energy harvesting may be accomplished by means of a thermoelectric generator (TEG) module mounted over a heat gradient. For modified embodiments based on vibration energy harvesting, energy harvesting may be accomplished by means of a vibration energy harvesting module, e.g. containing piezoelectric components that generate a charge in response to vibrations. In these cases, the thermoelectric generator or vibration energy harvesting module can be incorporated into the embodiments disclosed herein, with harvested energy being input to the charge storage unit 130).

As to claim 22, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 9 further comprising the smart tag of claim 9, the thermal harvesting feedback device including: a power harvesting module coupled to the thermal input, wherein the thermal harvesting feedback device includes the active wireless communication system, and wherein the thermal input is a thermoelectric gradient input (Lektomiller: [0023], [0073] and FIG. 3 the charge storage 130: In other modifications of the described embodiments, energy harvesting may be accomplished by means other than RF energy harvesting, for example by means of thermal or vibration energy harvesting. For modified embodiments based on thermal energy harvesting, energy harvesting may be accomplished by means of a thermoelectric generator (TEG) module mounted over a heat gradient. For modified embodiments based on vibration energy harvesting, energy harvesting may be accomplished by means of a vibration energy harvesting module, e.g. containing piezoelectric components that generate a charge in response to vibrations. In these cases, the thermoelectric generator or vibration energy harvesting module can be incorporated into the embodiments disclosed herein, with harvested energy being input to the charge storage unit 130).

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al. (Hoofman – US 2011/0291806 A1) in view of Clothier (Clothier – US 2003/0006633 A1), Popescu (Popescu – US 2010/0000980 A1), and Lektomiller (Lektomiller – US 2019/0005368 A1) and further in view of Colon (Colon – US 2019/0250653 A1).

As to claim 2, Hoofman, Clothier, Popescu, and Lektomiller disclose the limitations of claim 1 except for the claimed limitations of the smart package of claim 1, wherein the at least one temperature sensor comprises a first temperature sensor and a second temperature sensor in close proximity with the first temperature sensor, and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to determine whether a measurement by the first temperature sensor differs, by more than a threshold, from a measurement by the second temperature sensor.
However, it has been known in the art of transport container design to implement the at least one temperature sensor comprises a first temperature sensor and a second temperature sensor in close proximity with the first temperature sensor, and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to determine whether a measurement by the first temperature sensor differs, by more than a threshold, from a measurement by the second temperature sensor, as suggested by Conlon, which disclose the at least one temperature sensor comprises a first temperature sensor and a second temperature sensor in close proximity with the first temperature sensor (Conlon: FIG. 2 the temperature sensor 152 and the on pallet temperature sensor 256), and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to determine whether a measurement by the first temperature sensor differs, by more than a threshold, from a measurement by the second temperature sensor (Conlon: Abstract, [0034]-[0037], [0039]-[0045],  [0052]-[0060], and FIG. 1-2: generation of a notification and/or subsequent local or remote adjustments of the temperature controlling mechanism (thermostat of a refrigeration or air-cooling unit) are directly linked to the readings provide by the secondary temperature sensors. However, in an alternate embodiment, the notification and adjustments are based on a difference between the two readings being above a threshold difference indicating a problem with one or both of the temperature sensors. It is appreciated that the use of a pair of ethylene sensors (one a primary sensor and the other a secondary sensor) can similarly be provided in lieu of, or in addition to, the two temperature sensors).
Therefore, in view of teachings by Hoofman, Clothier, Popescu, Lektomiller, and Conlon it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the food package with integrated RFID tag and sensor of Hoofman, Clothier, Popescu, and Lektomiller to include the at least one temperature sensor comprises a first temperature sensor and a second temperature sensor in close proximity with the first temperature sensor, and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to determine whether a measurement by the first temperature sensor differs, by more than a threshold, from a measurement by the second temperature sensor, as suggested by Conlon. The motivation for this is to maintain ambient conditions within an optimal range within a container.

As to claim 3, Hoofman, Clothier, Popescu, Lektomiller, and Conlon disclose the limitations of claim 2 further comprising the smart package of claim 2, wherein the instructions, when executed by the at least one controller, further cause the smart package to:
send, to a base station comprising the inductive heating element (Clothier: FIG. 10-16 the RFID tag 136), wherein the inductive receptor is configured to transfer heat from an inductive heating element to the consumable content (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14), an indication that the measurement by the first temperature sensor differs, by more than the threshold, from the measurement by the second temperature sensor (Conlon: Abstract, [0009]-[0011], [0027]-[0028], [0034]-[0037], [0039]-[0045],  [0052]-[0060], and FIG. 1-2: The system also includes a plurality of sensors located within the shipping container and which sense and records one or more parameter values of variables associated with an ambient condition within the shipping container. The system also includes a remote monitoring system having a server computer that receives the one or more parameter values of the variables associated with the ambient condition within the shipping container, the server of the remote monitoring system being communicatively connected, via at least one communication network, to the plurality of sensors to enable transfer of information related to the parameter values and the ambient condition between the plurality of sensors and the server).

As to claim 10, Hoofman, Clothier, Popescu, Lektomiller, and Conlon disclose the limitations of claim 9 further comprising the smart tag of claim 9, wherein the at least one temperature sensor comprises a first temperature sensor and a second temperature sensor, in close proximity with the first temperature sensor (Conlon: FIG. 2 the temperature sensor 152 and the on pallet temperature sensor 256), and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart tag to determine whether a measurement by the first temperature sensor differs, by more than a threshold, from a measurement by the second temperature sensor (Conlon: Abstract, [0034]-[0037], [0039]-[0045],  [0052]-[0060], and FIG. 1-2: generation of a notification and/or subsequent local or remote adjustments of the temperature controlling mechanism (thermostat of a refrigeration or air-cooling unit) are directly linked to the readings provide by the secondary temperature sensors. However, in an alternate embodiment, the notification and adjustments are based on a difference between the two readings being above a threshold difference indicating a problem with one or both of the temperature sensors. It is appreciated that the use of a pair of ethylene sensors (one a primary sensor and the other a secondary sensor) can similarly be provided in lieu of, or in addition to, the two temperature sensors).

As to claim 11, Hoofman, Clothier, Popescu, Lektomiller, and Conlon disclose the limitations of claim 10 further comprising the smart tag of claim 10, wherein the instructions, when executed by the at least one controller, further cause the smart tag to:
send, to a base station comprising the inductive heating element (Clothier: FIG. 10-16 the RFID tag 136), an indication that the measurement by the first temperature sensor differs (Clothier: [0125]-[0135] and FIG. 10-16 the food container 124: An RFID tag 136 and thermal 138 switch are coupled with the induction-heatable cores 134a, b and operate in the same manner as the same named components described above. The RFID tag 136 is oriented so as to be adjacent the RFID reader/writer 120 on the induction heater 110 when the food delivery container 112 is placed on the heater as illustrated in FIG. 14), by more than the threshold, from the measurement by the second temperature sensor (Conlon: Abstract, [0009]-[0011], [0027]-[0028], [0034]-[0037], [0039]-[0045],  [0052]-[0060], and FIG. 1-2: The system also includes a plurality of sensors located within the shipping container and which sense and records one or more parameter values of variables associated with an ambient condition within the shipping container. The system also includes a remote monitoring system having a server computer that receives the one or more parameter values of the variables associated with the ambient condition within the shipping container, the server of the remote monitoring system being communicatively connected, via at least one communication network, to the plurality of sensors to enable transfer of information related to the parameter values and the ambient condition between the plurality of sensors and the server).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al. (Hoofman – US 2011/0291806 A1) in view of Clothier (Clothier – US 2003/0006633 A1), Popescu (Popescu – US 2010/0000980 A1), Lektomiller (Lektomiller – US 2019/0005368 A1), and Colon (Colon – US 2019/0250653 A1) and further in view of Kim (Kim – US 2014/0033744 A1).

As to claim 4, Hoofman, Clothier, Popescu, Lektomiller and Conlon disclose the limitations of claim 2 except for the claimed limitations of the smart package of claim 2, wherein the communication module further comprises:
a first voltage reference associated with the first temperature sensor, and
a second voltage reference associated with the second temperature sensor; and
wherein the instructions, when executed by the at least one controller, further cause the smart package to:
compare the first voltage reference with the measurement by the first temperature
sensor; and
compare the second voltage reference with the measurement by the second temperature sensor.
However, it has been known in the art of maintaining temperature of a storage at a given temperature to implement the communication module further comprises: a first voltage reference associated with the first temperature sensor, and a second voltage reference associated with the second temperature sensor; and wherein the instructions, when executed by the at least one controller, further cause the smart package to: compare the first voltage reference with the measurement by the first temperature sensor; and compare the second voltage reference with the measurement by the second temperature sensor, as suggested by Kim, which discloses the communication module further comprises: a first voltage reference associated with the first temperature sensor, and a second voltage reference associated with the second temperature sensor (Kim: FIG. 5 the first defrosting heater overheating prevention unit 610, the first defrosting temperature sensing unit 710, the second defrosting heater overheating prevention unit 620, and the second defrosting temperature sensing unit 720); and wherein the instructions, when executed by the at least one controller, further cause the smart package to: compare the first voltage reference with the measurement by the first temperature sensor (Kim: [0118]-[0125], and FIG. 5: the first defrosting heater overheating prevention unit 610 includes a voltage divider generating reference voltage and a comparator 615 comparing the sensing result of the first defrosting temperature sensing unit 710 with the reference voltage); and compare the second voltage reference with the measurement by the second temperature sensor (Kim: [0118]-[0125], and FIG. 5: The structure of the second defrosting temperature sensing unit 620 is the same as the structure of the first defrosting temperature sensing unit 610…the first defrosting heater overheating prevention unit 610 includes a voltage divider generating reference voltage and a comparator 615 comparing the sensing result of the first defrosting temperature sensing unit 710 with the reference voltage).
Therefore, in view of teachings by Hoofman, Clothier, Popescu, Lektomiller, Conlon and Kim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the food package with integrated RFID tag and sensor of Hoofman, Clothier, Popescu, Lektomiller and Conlon to include the communication module further comprises: a first voltage reference associated with the first temperature sensor, and a second voltage reference associated with the second temperature sensor; and wherein the instructions, when executed by the at least one controller, further cause the smart package to: compare the first voltage reference with the measurement by the first temperature sensor; and compare the second voltage reference with the measurement by the second temperature sensor, as suggested by Kim. The motivation for this is to control operating conditions of a container.

As to claim 12, Hoofman, Clothier, Popescu, Lektomiller, Conlon and Kim disclose the limitations of claim 10 further comprising the smart tag of claim 10, wherein the communication module further comprises: a first voltage reference associated with the first temperature sensor (Kim: FIG. 5 the first defrosting heater overheating prevention unit 610, the first defrosting temperature sensing unit 710, the second defrosting heater overheating prevention unit 620, and the second defrosting temperature sensing unit 720), and a second voltage reference associated with the second temperature sensor; and wherein the instructions, when executed by the at least one controller, further cause the smart tag to: compare the first voltage reference with the measurement by the first temperature sensor (Kim: [0118]-[0125], and FIG. 5: the first defrosting heater overheating prevention unit 610 includes a voltage divider generating reference voltage and a comparator 615 comparing the sensing result of the first defrosting temperature sensing unit 710 with the reference voltage); and compare the second voltage reference with the measurement by the second temperature sensor (Kim: [0118]-[0125], and FIG. 5: The structure of the second defrosting temperature sensing unit 620 is the same as the structure of the first defrosting temperature sensing unit 610…the first defrosting heater overheating prevention unit 610 includes a voltage divider generating reference voltage and a comparator 615 comparing the sensing result of the first defrosting temperature sensing unit 710 with the reference voltage).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al. (Hoofman – US 2011/0291806 A1) in view of Clothier (Clothier – US 2003/0006633 A1), Popescu (Popescu – US 2010/0000980 A1), and Lektomiller (Lektomiller – US 2019/0005368 A1) and further in view of Kriss (Kriss – US 2015/0046364 A1).

As to claim 6, Hoofman, Clothier, Popescu and Lektomiller disclose the limitations of claim 1 except for the claimed limitations of the smart package of claim 1, further comprising:
at least one indicator; and wherein the communication module further comprises a memory storing instructions that,
when executed by the at least one controller, cause the at least one indicator to perform at least one of:
illuminate the smart package;
indicate an operational state of the smart package; or
indicate a failure.
However, it has been known in the art of RFID tag to implement the smart package further comprising: at least one indicator; and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the at least one indicator to perform at least one of: illuminate the smart package; indicate an operational state of the smart package; or indicate a failure, as suggested by Kriss, which discloses the smart package further comprising: at least one indicator (Kriss: [0072], [0096], [0130], [0132], and FIG. 4 the display output device 422); and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the at least one indicator to perform at least one of: illuminate the smart package; indicate an operational state of the smart package (Kriss: [0066]-[0068], [0088], [0091], [0095]-[0096], and [0132]: When a temperature sensor is included in the shipping container it can also be used to trigger an alert if a rise in temperature is detected or if the temperature in the sample chamber goes above a preselected threshold temperature or outside a preselected temperature range. This function is one way in which the "health" of the shipping container can be monitored and tracked, especially if it is combined with a location of the shipping container, since the periodic location of the shipping container itself at a given time interval can be used to determine the periodic health of the sample chamber according to at least one preselected criterion such as, for example, anticipated remaining time required for the shipping container to reach a customer destination); or indicate a failure (Kriss: [0072], [0096], [0130], [0132], and FIG. 4 the display output device 422: the smart module may issue a local auditable or visual alarm when any measurement or any condition observed is deemed critical or threatening to the protection of the Commodities).
Therefore, in view of teachings by Hoofman, Clothier, Popescu, Lektomiller, and Kriss it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the food package with integrated RFID tag and sensor of Hoofman, Clothier, Popescu, and Lektomiller, to include the smart package further comprising: at least one indicator; and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the at least one indicator to perform at least one of: illuminate the smart package; indicate an operational state of the smart package; or indicate a failure, as suggested by Kriss. The motivation for this is to inform an operating condition of a container.

As to claim 14, Hoofman, Clothier, Popescu, Lektomiller, and Kriss disclose the limitations of claim 9 further comprising the smart tag of claim 9, further comprising: at least one indicator (Kriss: [0072], [0096], [0130], [0132], and FIG. 4 the display output device 422); and wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the at least one indicator to perform at least one of: illuminate the smart tag; indicate an operational state of the smart tag (Kriss: [0066]-[0068], [0088], [0091], [0095]-[0096], and [0132]: When a temperature sensor is included in the shipping container it can also be used to trigger an alert if a rise in temperature is detected or if the temperature in the sample chamber goes above a preselected threshold temperature or outside a preselected temperature range. This function is one way in which the "health" of the shipping container can be monitored and tracked, especially if it is combined with a location of the shipping container, since the periodic location of the shipping container itself at a given time interval can be used to determine the periodic health of the sample chamber according to at least one preselected criterion such as, for example, anticipated remaining time required for the shipping container to reach a customer destination); or indicate a failure (Kriss: [0072], [0096], [0130], [0132], and FIG. 4 the display output device 422: the smart module may issue a local auditable or visual alarm when any measurement or any condition observed is deemed critical or threatening to the protection of the Commodities).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofman et al. (Hoofman – US 2011/0291806 A1) in view of Clothier (Clothier – US 2003/0006633 A1), Popescu (Popescu – US 2010/0000980 A1), and Lektomiller (Lektomiller – US 2019/0005368 A1), and further in view of Chaffey et al. (Chaffey – US2014/0008355 A1).

As to claim 8, Hoofman, Clothier, Popescu and Lektomiller disclose the limitations of claim 1 further comprising  the smart package of claim 1, wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to: generate power from the thermal input associated with heat from an inductive heating element for supplying power to the wireless communication system (Lektomiller: [0023], [0073] and FIG. 3 the charge storage 130: In other modifications of the described embodiments, energy harvesting may be accomplished by means other than RF energy harvesting, for example by means of thermal or vibration energy harvesting. For modified embodiments based on thermal energy harvesting, energy harvesting may be accomplished by means of a thermoelectric generator (TEG) module mounted over a heat gradient. For modified embodiments based on vibration energy harvesting, energy harvesting may be accomplished by means of a vibration energy harvesting module, e.g. containing piezoelectric components that generate a charge in response to vibrations. In these cases, the thermoelectric generator or vibration energy harvesting module can be incorporated into the embodiments disclosed herein, with harvested energy being input to the charge storage unit 130); except for the claimed limitations of wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to: send, to a base station, an identifier stored in the memory and associated with the smart package; receive, from the base station, heat for heating the consumable content; and send, to the base station, at least one measurement associated with a temperature of the consumable content.

However, it has been known in the art of RFID tag to implement the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to: send, to a base station, an identifier stored in the memory and associated with the smart package; receive, from the base station, heat for heating the consumable content; and send, to the base station, at least one measurement associated with a temperature of the consumable content, as suggested by Chaffey, which discloses the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to: send, to a base station (Chaffey: FIG. 1 the interrogator 28 comprising the interrogation coil 30 and the associated interrogation circuitry 32), an identifier stored in the memory and associated with the smart package (Chaffey: Abstract, [0015], [0033], [0052]-[0053], [0059]-[0060], and FIG. 1: The RFID tag includes an RFID chip 24 bearing temperature related data as well as a tag identifier, and antenna coil 26. In other embodiments, the tag identifier may be omitted from the tag. Conveniently, the antenna coil 26 can be integrally formed with the RFID chip 24, and packaged as a single element); receive, from the base station, heat for heating the consumable content (Chaffey: Abstract, [0015], [0033], [0052]-[0060], and FIG. 1: Another user selectable input device 44 enables a desired temperature heating rate to be input to the heater controller 34. When the temperature read by the interrogator circuitry 32 is lower than the selected temperature set point, the heater controller 34 causes operation of the induction heater 20 so as to heat the heating element 14 at the desired input heating rate. The control can be continuous, pulse width modulated, bang-bang or other use other similar techniques. In one or more embodiments, the user selectable input devices 36 and 44 can be constituted by a suitable programmed personal computer or other computing device); and  send, to the base station, at least one measurement associated with a temperature of the consumable content (Chaffey: Abstract, [0015], [0033], [0052]-[0060], and FIG. 1: the antenna coil 26 could form the heating element 14 itself, so that during a heating period the application of an AC magnetic field would cause the antenna coil 26 to act as the heating element 14 to heating the substance stored in the vial 12. In a different reading period, in which current is not supplied to the induction coil 18, the antenna coil 26 acts enables interrogation of the date borne by the RFID tag 22).

Therefore, in view of teachings by Hoofman, Clothier, Popescu, Lektomiller and Chaffey it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the food package with integrated RFID tag and sensor of Hoofman, Clothier, Popescu and Lektomiller to include the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart package to: send, to a base station, an identifier stored in the memory and associated with the smart package; receive, from the base station, heat for heating the consumable content; and send, to the base station, at least one measurement associated with a temperature of the consumable content, as suggested by Chaffey. The motivation for this is to control an operating condition of a container.

As to claim 16, Hoofman, Clothier, Popescu, Lektomiller and Chaffey disclose the limitations of claim 9 further comprising the smart tag of claim 9, wherein the communication module further comprises a memory storing instructions that, when executed by the at least one controller, cause the smart tag to: send, to a base station (Chaffey: FIG. 1 the interrogator 28 comprising the interrogation coil 30 and the associated interrogation circuitry 32), an identifier stored in the memory and associated with the smart tag (Chaffey: Abstract, [0015], [0033], [0052]-[0053], [0059]-[0060], and FIG. 1: The RFID tag includes an RFID chip 24 bearing temperature related data as well as a tag identifier, and antenna coil 26. In other embodiments, the tag identifier may be omitted from the tag. Conveniently, the antenna coil 26 can be integrally formed with the RFID chip 24, and packaged as a single element); receive heat from the base station (Chaffey: Abstract, [0015], [0033], [0052]-[0060], and FIG. 1: Another user selectable input device 44 enables a desired temperature heating rate to be input to the heater controller 34. When the temperature read by the interrogator circuitry 32 is lower than the selected temperature set point, the heater controller 34 causes operation of the induction heater 20 so as to heat the heating element 14 at the desired input heating rate. The control can be continuous, pulse width modulated, bang-bang or other use other similar techniques. In one or more embodiments, the user selectable input devices 36 and 44 can be constituted by a suitable programmed personal computer or other computing device); and send, to the base station, at least one measurement associated with a temperature (Chaffey: Abstract, [0015], [0033], [0052]-[0060], and FIG. 1: the antenna coil 26 could form the heating element 14 itself, so that during a heating period the application of an AC magnetic field would cause the antenna coil 26 to act as the heating element 14 to heating the substance stored in the vial 12. In a different reading period, in which current is not supplied to the induction coil 18, the antenna coil 26 acts enables interrogation of the date borne by the RFID tag 22).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wright et al., US 2021/0091411 A1, discloses ionic gel electrolyte, energy storage devices, and methods of manufacture thereof.
Kuzbari et al., US 2019/0138870 A1, discloses tracking system.
Jamie Phillips 2021 Energy Harvesting in Nanosystems Powering the Next Generation of the Internet of Things.
Tang et al. 2018 Energy Harvesting Technologies for Achieving Self-Powered Wireless Sensor Networks in Machine Condition Monitoring A Review.
Cui et al. 2019 Radio Frequency Identification and Sensing Techniques and Their Applications A Review of the State-of-the-Art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684